                                                                Case 2:20-cv-01286-APG-DJA Document 19
                                                                                                    18 Filed 03/29/21
                                                                                                             03/26/21 Page 1 of 2




                                                      1 Ryan Gile, Esq.
                                                        rg@gilelawgroup.com
                                                      2 Nevada Bar No. 8807
                                                        GILE LAW GROUP LTD.
                                                      3 1180 N. Town Center Drive, Suite 100
                                                        Las Vegas, NV 89144
                                                      4 Tel. (702) 703-7288

                                                      5 Attorney for Defendant Shutters 4 Less, LLC

                                                      6                              UNITED STATES DISTRICT COURT
                                                      7                                      DISTRICT OF NEVADA
                                                      8    SUNBURST SHUTTERS NEVADA, INC.,                Case No.: 2:20-cv-01286-APG-DJA
                                                           a Nevada Corporation,
                                                      9
                                                                  Plaintiff,                              STIPULATION AND ORDER TO
                                                     10                                                   EXTEND TIME TO FILE ANSWER
                                                           v.
                                                     11                                                   (Second Request)
                                                           SHUTTERS 4 LESS, LLC, a Nevada
                                                     12    limited liability company,
                 1180 N. Town Center Dr. Suite 100




                                                     13           Defendant.
Gile Law Group
                       Las Vegas, NV 89144




                                                     14

                                                     15          Pursuant to Local Rules IA 6-1, IA 6-2, and 7-1, Plaintiff SUNBURST SHUTTERS
                                                     16 NEVADA, INC. and Defendant SHUTTERS 4 LESS, LLC (collectively, the “Parties”) hereby

                                                     17 stipulate and agree as follows:

                                                     18          1.      The Plaintiff filed the Complaint on July 10, 2020.
                                                     19          2.      Service on the Defendant was properly effectuated on December 21, 2020 by
                                                     20   serving the Nevada Secretary of State pursuant the order granting Plaintiff’s motion to serve
                                                     21   Defendant by serving the Nevada Secretary of State that was entered on November 30, 2020.
                                                     22          3.      On February 3, 2021, the Parties filed with the Court a Stipulation to Extend
                                                     23   Defendant’s deadline to file an Answer or otherwise respond to the Complaint to April 5, 2021
                                                     24   (ECF No. 16), which the Court granted on February 4, 2021 (ECF No. 17).
                                                     25          4.      The parties remain engaged in settlement discussions related to the allegations of
                                                     26   the Complaint and jointly request an additional 60-day extension of the Defendant’s deadline to
                                                     27   file an Answer or otherwise respond to the Complaint in order to continue such discussions.
                                                     28   ///
                                                          GLG-30375                                       1
                                                                Case 2:20-cv-01286-APG-DJA Document 19
                                                                                                    18 Filed 03/29/21
                                                                                                             03/26/21 Page 2 of 2




                                                      1          5.     Therefore, the Parties stipulate and agree that the Defendant shall have until June

                                                      2   4, 2021 to file its Answer or otherwise respond to the Complaint.

                                                      3          6.     This is the second request for an extension of time for Defendant to file an Answer

                                                      4   or otherwise respond to the Complaint.

                                                      5          In view of the foregoing, good cause supports this stipulation and the Parties jointly request

                                                      6   that the Court extend Defendant’s deadline to file an Answer or otherwise respond to the

                                                      7   Complaint to June 4, 2021.

                                                      8          Respectfully submitted,

                                                      9
                                                            GILE LAW GROUP LTD.                                HUTCHISON & STEFFEN, PLLC
                                                     10
                                                            /s/ Ryan Gile                                      /s/ Matthew K. Schriever
                                                     11

                                                     12     Ryan R. Gile (8807)                                Mark A. Hutchison (4639)
                 1180 N. Town Center Dr. Suite 100




                                                            1180 N. Town Center Dr., Suite 100,                Matthew K. Schriever (10745)
                                                     13     Las Vegas, NV 89144                                10080 W. Alta Dr., Suite 200
Gile Law Group
                       Las Vegas, NV 89144




                                                                                                               Las Vegas, Nevada 89145
                                                     14     Attorney for Defendant Shutters 4 Less, LLC
                                                     15                                                        Attorneys for Plaintiff Sunburst Shutters
                                                                                                               Nevada, Inc.
                                                     16

                                                     17

                                                     18                                         IT IS SO ORDERED.
                                                     19

                                                     20
                                                                                                UNITED STATES MAGISTRATE JUDGE
                                                     21

                                                     22                                                        March 29, 2021
                                                                                                DATED:
                                                     23

                                                     24

                                                     25

                                                     26

                                                     27

                                                     28
                                                          GLG-30375                                        2
